DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 8-10, 15-17, and 22-26, as recited as recited in a Request for Continued Examination in accordance with 37 CFR 1.114, filed on July 1, 2021, were subject to a non-final office action filed on September 15, 2021 (the “September 15, 2021 Non-Final Office Action”).  On December 15, 2021, Applicant submitted amendments to claims 1, 8, and 15 (the “December 15, 2021 Amendment”).  Claims 2, 3, 9, 10, 16, 17, and 22-26 were not amended in the December 15, 2021 Amendment (except for the amendments to independent claims 1, 8, and 15 which they individually depend from respectively).  Claims 1-3, 8-10, 15-17, and 22-26, as recited in the December 15, 2021 Amendment, are currently pending, and subject to the final office action below.

Information Disclosure Statement
	The three information disclosure statements (IDS) submitted on January 19, 2022 were considered by the examiner and are in compliance with the provisions of 37 CFR §§ 1.97(c)(2).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. §§ 112(a) and 112(b)
Applicant’s arguments, see Applicant’s Remarks, pp. 10, Rejections Under 35 U.S.C. § 112 Section, filed December 15, 2021, with respect to rejections of claims 1-3, 8-10, 15-17, and 22-26 under 35 U.S.C. §§ 112(a) and 112(b), have been fully considered, but they are moot in light of Applicant’s amendments to independent claims 1, 8, and 15.  Specifically, Applicant canceled the steps and features directed to: “determining that the pertinent information is absent from the medical record” and claims 1, 8, and 15.  These aforementioned canceled limitations were the cause of the new matter issues under § 112(a) and indefinite issues under § 112(b).  Therefore, the rejections of claims 1-3, 8-10, 15-17, and 22-26 under 35 U.S.C. §§ 112(a) and 112(b) are withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 11-12, Rejections Under 35 U.S.C. § 101 Section, filed December 15, 2021, with respect to rejections of claims 1-3, 8-10, 15-17, and 22-26 under 35 U.S.C. § 101, have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised 2019 PEG”), the § 101 rejections of claims 1-3, 8-10, 15-17, and 22-26 are maintained in this office action.
Applicant asserts that under Prong Two of Step 2A of the Alice/Mayo Test (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to “an improvement in the accuracy/efficiency/performance of the automated generation of medical records from encounter transcriptions.” See Applicant’s Remarks, at p. 11.  However, Examiner respectfully disagrees with Applicant’s assertion.
The newly amended limitation directed to “adjusting one or more medical profiles associated with the medical professional based upon, at least in part, the amendments to the medical record”, described in claims 1, 8, and 15, does not represent an improvement to the functioning of a computer or a technical field.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification 
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s claims merely implement conventional techniques, such as “modifying a medical record and profiles” based on voice commands.  Applicant’s claims merely apply the existing process of using audio input to modify a record.  The limitation directed to “adjusting one or more medical profiles associated with the medical professional based upon, at least in part, the amendments to the medical record”, described in claims 1, 8, and 15, is claimed at a high-level and is old and well-known in the medical industry.  Further, Applicant has not described a technical problem or how the use of these generic devices and functions provides a technical solution a technical problem in the claims or the specification.  Merely stating that this feature can enhance future accuracy, efficiency, and performance of the automated clinical documentation process without providing any i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art).  Therefore, the inclusion of this limitations within the claims does not provide an improvement over generic devices and computer functions.
Therefore, the rejections of claims 1-3, 8-10, 15-17, and 22-26 under 35 U.S.C. § 101 are maintained in this office action.  Please see the rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
	Applicant’s arguments, see Applicant’s Remarks, pp. 12-15, Rejections Under 35 U.S.C. § 103 Section, filed December 15, 2021, with respect to rejections of claims 1-3, 8-10, 15-17, and 22-26 under 35 U.S.C. § 103, have been fully considered, but they are moot in light of Applicant’s amendments to independent claims 1, 8, and 15.  Therefore, the combinations of the references previously cited in the September 15, 2021 Non-Final Office Action, are not relied upon to teach the newly amended claim limitations in claims 1, 8, and 15.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
- Claims 9 and 10 recite "[t]he computer program product of claim 8" in line 1 in each of claims 9 and 10.  However, based on Applicant's amendments to claim 8, claims 9 and 10 should be amended to recite "[t]he non-transitory computer readable storage medium of claim 8."  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-10, 15-17, and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-3 and 22-26 are directed to a computer-implemented method, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 15-17 are directed to a computing system, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claims 8-10 are directed to a non-transitory computer readable storage medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 8, and 15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 recites the following limitations (and claims 1 and 8 substantially recites the following limitations):
A computing system including a processor and memory configured to perform operations comprising:
	
	detecting, via an audio recording system, one or more encounter participants, wherein the audio recording system includes one or more audio acquisition devices wherein the one or more encounter participants includes, at least in part, a patient; and
	
	obtaining, from the one or more audio acquisition devices, encounter information of a patient encounter;

	processing the encounter information to generate an encounter transcript;
		
	processing at least a portion of the encounter transcript to populate at least a portion
of a medical record associated with the patient encounter;

providing the medical record to a medical professional;

enabling the medical professional to influence the medical record, wherein enabling the medical professional to influence the medical record includes enabling the medical professional to provide verbal feedback concerning the medical record via the one or more audio acquisition devices;

amending the medical record based, at least in part, upon the verbal feedback,
wherein:

when the verbal feedback concerns adding absent information in the medical record, amending the medical record based, at least in part, upon the verbal feedback includes:

receiving, via the one or more audio acquisition devices, a voice command from the medical professional to retrieve the a first portion of information, that is absent from the medical record, from the encounter transcript, thus defining pertinent information;

obtaining the pertinent information from the encounter transcript; and

modifying the medical record to include the pertinent information from the transcript based, at least in part, upon the pertinent information; and

when the verbal feedback concerns removing information from the medical record, amending the medical record based, at least in part, upon the verbal feedback includes:

receiving, via the one or more audio acquisition devices, a voice command from the medical professional to remove a second portion of information, that is included in the medical record, from the encounter transcript, thus defining non-pertinent information;

modifying the medical record to remove the non-pertinent information from the medical record based, at least in part, upon the non-pertinent information; and

adjusting one or more profiles with the medical professional based upon, at least in part, the amendments to the medical record.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., collecting information during an encounter between a patient and medical professional (i.e., observations and evaluations); generating a transcript of the information collected during the encounter (i.e., evaluations); and editing medical records based on verbal feedback from the medical professional (i.e., observations, evaluations, judgements, and/or opinions).  That is, other than reciting: (1) the computing system; (2) processor; (3) memory; (4) computing device; (5) non-transitory computer readable storage memory; (6) audio recording system; (7) one or more audio acquisition devices; and the steps of: (8) “recording the one or more encounter participants when detected by the audio recording system; and (9) “providing the medical record to the medical professional”, the context of claims 1, 8, and 15 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., collecting information during an encounter between a patient and medical professional; generating a transcript of the information collected during the encounter; and editing medical records based on verbal feedback from the medical professional).
The aforementioned claim limitations described in claims 1, 8, and 15 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which involve a series of steps for managing interactive conversations between people (i.e., conversations between a patient and medical professional), where a healthcare provider evaluates and observes a patient and makes verbal medical opinions about the patient as feedback in the These steps are reasonably and commonly performed mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 8, and 15 recite an abstract idea.
Examiner notes that claims 2, 3, and 22-26 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1; claims 9 and 10 (which depends on claim 8) further narrows the abstract idea described in claim 8; claims 16 and 17 (which depends on claim 15) further narrows the abstract idea described in claim 15.  As such, dependent claims 2, 3, 9, 10, 16, 17, and 22-26 similarly cover limitations directed to narrowing the abstract concept described in claims 1, 8, and 15 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., collecting information during an encounter between a patient and medical professional; generating a transcript of the information collected during the encounter; and editing medical records based on verbal feedback from the medical professional).  Therefore, dependent claims 2, 3, 9, 10, 16, 17, and 22-26 are also directed to the aforementioned abstract idea of collecting information during an encounter between a patient and medical professional; generating a transcript of the information collected during the encounter; and editing medical records based on verbal feedback from the medical professional.  Examiner notes that: (1) dependent claims 3, 10, 17, and 23 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 9, 16, 22, and 24-26 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.
claims 2, 9, and 16 describes further mental steps or manual steps data gathering steps by obtaining the encounter information from different parties.  Next, claim 22 describes further mental or manual steps of modifying the medical record based on reformatting the medical record or using different templates to generate the medical record. Claim 24 describes further mental steps of determining the identity of the encounter participant, and assigning roles to each participant.  Claim 25 describes a further mental step directed to locating events in the encounter transcript.  Claim 26 describes the type of information that is located in the encounter transcripts.  These are all similar to features in the independent claim in that they are manual steps that are applied on a computer.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 8 recites and claims 1 and 15 substantially recite the additional elements of (identified in bold font below):
A computing system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) including a processor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to perform operations comprising:
	
	detecting, via an audio recording system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), one or more encounter participants, wherein the audio recording system includes one or more audio acquisition devices configured to record the one or more encounter pa1ticipants when detected by the audio recording system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the one or more encounter participants includes, at least in part, a patient; and
	
	obtaining, from the one or more audio acquisition devices (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), encounter information of a patient encounter;

	processing the encounter information to generate an encounter transcript;
		
	processing at least a portion of the encounter transcript to populate at least a portion
of a medical record associated with the patient encounter;

providing the medical record to a medical professional (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

enabling the medical professional to influence the medical record, wherein enabling the medical professional to influence the medical record includes enabling the medical professional to provide verbal feedback concerning the medical record via the one or more audio acquisition devices;

amending the medical record based, at least in part, upon the verbal feedback,
wherein:

when the verbal feedback concerns adding absent information in the medical record, amending the medical record based, at least in part, upon the verbal feedback includes:

receiving, via the one or more audio acquisition devices, a voice command from the medical professional to retrieve the a first portion of information, that is absent from the medical record, from the encounter transcript, thus defining pertinent information;

obtaining the pertinent information from the encounter transcript; and

modifying the medical record to include the pertinent information from the transcript based, at least in part, upon the pertinent information; and

when the verbal feedback concerns removing information from the medical record, amending the medical record based, at least in part, upon the verbal feedback includes:

receiving, via the one or more audio acquisition devices, a voice command from the medical professional to remove a second portion of information, that is included in the medical record, from the encounter transcript, thus defining non-pertinent information;

modifying the medical record to remove the non-pertinent information from the medical record based, at least in part, upon the non-pertinent information;

adjusting one or more profiles with the medical professional based upon, at least in part, the amendments to the medical record; and

computing device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and non-transitory computer readable storage memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these generic computer components and functions in claims 1, 8, and 15 are recited at a high-level of generality (i.e., using generic computer devices to perform the abstract idea of: collecting information during an encounter between a patient and medical professional; generating a transcript of the information collected during the encounter; and editing medical records based on verbal feedback from the medical professionals), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of collecting patient information and creating/modifying medical reports on generic computer devices (i.e., the computing system, processor, memory, audio acquisition system, audio acquisition devices, computing device, and the non-transitory computer readable storage medium); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the non-transitory computer readable storage medium having a plurality of instructions stored thereon) to perform the aforementioned abstract concept of collecting patient information and creating/modifying medical reports on generic computer devices.
e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
		- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial steps directed to “recording the one or more encounter participants” and “providing the medical record to the medical professional” described in claims 1, 8, and 15, are necessary data gathering/outputting steps in order to practice the invention (i.e., recording the encounter participants is necessary in order to create the encounter transcript; and providing the medical record to the medical professional is necessary in order for the medical professional to review the information that was collected during the encounter with the patient).
Thus, the additional elements in independent claims 1, 8, and 15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 9, 16, 22, and 24-26 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 3, 10, 17, and 23 recite the following additional elements (in bold font below):
wherein providing the medical record to a medical professional includes one or more: providing a text-based copy of the medical record to the medical professional; and providing an audio-based copy of the medical record to the medical professional (as described in claims 3, 10, and 17) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

wherein the verbal feedback is a verbal command interpreted using natural language processing (as described in claim 23) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

However, these additional elements in dependent claims 3, 10, 17, and 23 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception (i.e., providing a text-based copy and/or an audio-based copy of the medical record to the medical professional), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 3, 10, 17, and 23 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-3, 8-10, 15-17, and 22-26: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-3, 8-10, 15-17, and 22-26 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-3, 8-10, 15-17, and 22-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 3, 8, 10, 15, 17, and 23 amount to no more than: (1) adding the words “apply it” (or 
Specifically, the additional elements of claims 1, 3, 8, 10, 15, 17, and 23, as recited, the computing system; processor; memory; computing device; non-transitory computer readable storage memory; audio recording system; one or more audio acquisition devices; natural language processing; and the steps of: “recording the one or more encounter participants when detected by the audio recording system”; “providing the medical record to the medical professional”; and “providing the medical record to a medical professional includes one or more: providing a text-based copy of the medical record to the medical professional; and providing an audio-based copy of the medical record to the medical professional”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- In regard to the computing system; processor; memory; computing device; non-transitory computer readable storage memory; audio recording system; one or more audio acquisition devices; and natural language processing - Applicant generally describes these devices as being embodied by generic computer devices, such as hard disks, random access memory (RAM), read-only memory (ROM) (see Applicant’s specification, at paragraph [0125]); computer program code such as Java, C++, or the like (see Applicant’s specification, at paragraph [0126]); and general purpose computers and other programmable data processing apparatuses (see Applicant’s specification, at paragraph [0127]). These devices are generic computer devices which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the computing system, non-transitory computer readable storage medium, and the other devices may be embodied by generic computer devices which are old and well-known in the medical industry.
- The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “providing” the medical record to the medical professional in the various formats, described in claims 1, 8, 15, and 23, are similarly deemed to be well-understood, routine, and conventional activity in field of medical data analyses, because they also represent mere collection and transmission of data over a network (i.e., providing the medical record to the medical professional is the equivalent of sending/displaying the medical record over a network);
-  Electronically recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitations directed to: “recording the one or more encounter participants when detected by the audio recording system”, described in claims 1, 8, and 15, are claimed in a generic manner (i.e., generally stating that encounter participants are recorded is deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional described in claims 1, 3, 8, 10, 15, 17, and 23 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 3, 8, 10, 15, 17, and 23 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely claims 1, 3, 8, 10, 15, 17, and 23 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 9, 16, 22, and 24-26 (which depend on claims 1, 8, and 15 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2, 9, 16, 22, and 24-26 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 8, and 15.  Dependent claims 2, 9, 16, 22, and 24-26 merely add limitations that further narrow the abstract idea described in independent claims 1, 8, and 15.  Therefore, claims 1-3, 8-10, 15-17, and 22-26 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 8-10, 15-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- DiLella et al. (Pub. No. US 2012/0173281), in view of:
- Nichols (Pub. No. US 2015/0294089);
- Massengale (Pub. No. US 2017/0228500); and
- McCord (Pub. No. US 2009/0076855).

	Regarding claims 1, 8, and 15,
		- DiLella teaches:
			- a computer-implemented method, executed on a computing device, comprising (as described in claim 1) (DiLella, paragraphs [0023], [0030], [0052]; Paragraph [0052] teaches a system and method for automated data entry and transcription (i.e., computer-implemented method).  Paragraphs [0023] and [0030] teach that the dictation, transcription, and report processes employ a wireless handheld unit such as a Web-data accessible telephone (e.g., a smart phone – see paragraph [0023]) (i.e., the method is executed on a computing device), coupled to a data communication network, and advantageously used to record information and comments substantially contemporaneously with or immediately after patient appointments.):
			- a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising (as described in claim 8) (DiLella, paragraphs [0055], [0056], and [0078]; Paragraph [0055] teaches that the terminal device is programmed to cooperate with the processor 22 that handles appointments, scheduling, and patient encounter workflow management (i.e., the program enables the processor to execute the various patient encounter workflow operations).  Paragraph [0056] also teaches that the program enables the attending physician 25 to proceed according to a suitable workflow category for the patient encounter, such as a medical specialty of the physician’s practice (i.e., the program enables the processor to execute the various patient encounter workflow operations).  i.e., the programs for collecting and processing the patient encounter information reside on non-transitory computer readable storage media).  These modules can include a subject encounter and data collection module, a transcription and assembly module and a review and editing module (i.e., the programs for collecting and processing the patient encounter information; generating the transcripts; and generating the medical reports from the transcripts).):
			- a computing system including a processor and memory configured to perform operations comprising (as described in claim 15) (DiLella, paragraph [0052]; Paragraph [0052] teaches a system and method for automated data entry and transcription (i.e., computing system).  Paragraph [0059] teaches that the system includes processors 22, 24, 26, 35 (i.e., the system includes a processor), programming, and data memory (i.e., the system includes a memory configured to perform operations), which are configured for communication over the network 30.  The processors include at least one data terminal that may be made more or less capable, and is useful alone or together with other terminals and processors for prompting the practitioner for input, and accepting data entry including a narrative (such as a handheld 24).):
				- obtaining, from the one or more audio acquisition devices, encounter information of a patient encounter (as described in claims 1, 8, and 15) (DiLella, paragraphs [0053]-[0055] and [0058], FIG. 1; Paragraphs [0053]-[0055] teach that during patient and practitioner encounter, examination, procedure and reporting (See FIG. 1 - Reference Numbers 25 and 27), notes, history, questioning, examination, treatment and follow-up information are obtained.  For example, paragraph [0058] teaches that the terminal is a handheld terminal such as a smart phone or web-capable wireless terminal (i.e., an audio acquisition device).  This form of terminal accepts and records an audio dictation for the free form part of the report.  Paragraph [0058] also teaches that the system includes free form narrative features which are used for entering physician impressions and recommendations, especially by dictation recorded either concurrently with (i.e., the encounter information is collected with the audio acquisition device during the patient encounter) or shortly after the encounter with the patient or other subject.);
				- processing, via the computing device, the encounter information to generate an encounter transcript (as described in claims 1, 8, and 15) (DiLella, paragraph [0026]; Paragraph [0026] teaches that the text discussion preferably is dictated into the audio input of the terminal, such as a data capable wireless telephone (a so-called “smart phone”), digitized and reported as an audio file from which speech-to-text transcription produces a word processor data file (i.e., processing the encounter information to generate an encounter transcript).);
				- processing, via the computing device, at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter (as described in claims 1, 8, and 15) (DiLella, paragraph [0058]; Paragraph [0058] teaches that the audio can be digitized and stored, preferably in a compressed data format, at one or more of terminals 22, 24, 26, and subjected to a speech-to-text transcription algorithm for generating word processor text to be inserted into a partly-robotically produced report (i.e., processing the encounter transcript to populate and generate a medical record).);
				- providing the medical record to a medical professional (as described in claims 1, 8, and 15) (DiLella, paragraphs [0062], [0063], and [0078]; Paragraph [0062] teaches a partly automated programmed report generator produces a report containing at least part of the narrative, inserts portions of the information from the records into the report based upon the input selections that are made and the available existing information regarding the subject or patient (i.e., generating a report based on the collected encounter information).  Paragraph [0063] teaches that a report may be developed from an encounter including the collection of information and association of that information with stored information (i.e., generating a report based on the collected encounter information).  Paragraph [0078] teaches that the report is stored in draft form, for example on processor 26 in FIG. 1.  Using the review and editing module 46, preferably in a batch mode, the draft reports for the patients or subjects are i.e., providing the medical record to a medical professional), to review and edit the reports and finalize the reports for ultimate disposition.);
				- enabling the medical professional to influence the medical record, wherein enabling the medical professional to influence the medical record includes enabling the medical professional to provide verbal feedback concerning the medical record via the one or more audio acquisition devices (as described in claims 1, 8, and 15) (DiLella, paragraph [0089]; Paragraph [0089] teaches that if a category is indicated as not normal, nominal, okay, acceptable, etc., the programming can continue to prompt with additional inquiries intended to narrow down the nature of the abnormality.  Either upon the first indication of an abnormality or attribute that is noteworthy for some reason, the terminal devices is programmed to receive from the practitioner a text explanation, preferably narrated into an audio input (i.e., enabling the medical professional to “influence” the medical record by receiving verbal feedback from the medical professional concerning the medical record).  The text explanation, transcribed to text data if narrated aurally, is reproduced in the report.);
				- amending the medical record based, at least in part, upon the verbal feedback (as described in claims 1, 8, and 15) (DiLella, paragraphs [0031] and [0089]; Paragraph [0031] teaches that customized entries (i.e., amendments) are authored by or at least approved by the attending physician.  The customized entries are inserted as automated speech-to-text transcriptions from the recorded audio (i.e., making the amendments to the record based upon verbal feedback).  Paragraph [0089] also teaches that the text explanations [that were received from the medical professional in audio format – see paragraph [0089]), are reproduced in the report when they are transcribed to text data if narrated aurally (i.e., making the amendments to the record based upon verbal feedback).);
				- wherein, when the verbal feedback concerns including pertinent information in the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: obtaining, via the computing device, the pertinent information from the encounter transcript, and modifying, via the computing device, the medical record to include the pertinent information from the encounter transcript, based, at least in part, upon the pertinent information (as described in claims 1, 8, and 15) (DiLella, paragraphs [0027] and [0031]; Paragraph [0027] teaches that after the patient appointment has concluded, the physician's attention is turned to reviewing and editing reports using the dictation features (i.e., receiving the verbal feedback to generate/amend the medical record).  Paragraph [0027] further teaches that aspects which were identified by the physician as nominal (i.e., “non-pertinent”) are used to selectively insert predetermined descriptions associated with a nominal condition for a patient as otherwise described with respect to other parameters, such as age, gender, weight, etc.  The dictated text is fit into the composed report together with the predetermined descriptions.  Paragraph [0031] teaches that report categories that are deemed nominal can be selected for inclusion or omitted.  If selected and indicated to be nominal (i.e., non-pertinent), the categories can be selected for population with pre-stored sentences or paragraphs.  If otherwise selected, and in particular if other than nominal (i.e., obtaining information that is deemed to be “pertinent”), customized entries are required. Preferably the selections are made and the customized entries are authored by or at least approved by the attending physician (i.e., modifying the medical record to include the pertinent information from the encounter transcript).
		- DiLella does not explicitly teach a computer-implement method, non-transitory computer readable storage medium, and system, wherein:
			- when the verbal feedback concerns adding absent information in the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: receiving, via the one or more audio acquisition devices, a voice command from the medical professional to retrieve a first portion of information, that is absent from the medical record, from the encounter transcript, thus defining pertinent information (as described in claims 1, 8, and 15);
			- when the verbal feedback concerns removing information from the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: receiving, via the one or more audio acquisition devices, a voice command from the medical professional to remove a second portion of information, that is included in the medical record, from the encounter transcript, thus defining non-pertinent information (as described in claims 1, 8, and 15);
				- modifying, via the computing device, the medical record to remove the non-pertinent information from the encounter transcript, based, at least in part, upon the non-pertinent information (as described in claims 1, 8, and 15); and
- adjusting one or more profiles associated with the medical professionals based upon, at least in part, the amendments to the medical record (as described in claims 1, 8, and 15).
		- However, in analogous art of systems and methods for automated medical data entry, Nichols teaches a system and method, comprising:
			- when the verbal feedback concerns adding absent information in the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: receiving, via the one or more audio acquisition devices, a voice command from the medical professional to retrieve a first portion of information, that is absent from the medical record, from the encounter transcript, thus defining pertinent information (as described in claims 1, 8, and 15); and when the verbal feedback concerns removing information from the medical record, amending the medical record based, at least in part, upon the verbal feedback includes: receiving, via the one or more audio acquisition devices, a voice command from the medical professional to remove a second portion of information, that is included in the medical record, from the encounter transcript, thus defining non-pertinent information (as described in claims 1, 8, and 15) (Nichols, paragraph [0086]; Paragraph [0086] teaches that the patient’s data records may be reviewed and modified using a variety of data entry approaches including via typing (e.g., using a keyboard, tablet, mobile device), entering selections (e.g., via mouse, touchscreen), and audio cues and/or video cues, e.g., using the audiovisual input/output device 206 (i.e., receiving voice commands to modify the medical record via one or more audio acquisition devices).  In a particular approach, audio voice commands and/or key words recognized by the system (i.e., the equivalent of “pertinent information”) may be used to initiate i.e., receiving voice commands to update information in the record based on key words includes receiving a voice command to retrieve “a first portion of information that is absent from the medical record” since Applicant has amended the claims to broadly recite that pertinent information is defined as voice commands from the medical professional to retrieve and add a first portion of information; and receiving voice commands to delete information in the record is the equivalent of “removing non-pertinent information” since Applicant has amended the claims to broadly recite that non-pertinent information is defined as voice commands from the medical professional to remove a second portion of information.  NOTE: Claim Interpretation - Therefore, “pertinent information” is interpreted to be any information that is added to the medical record based on the medical professional’s voice commands; and “non-pertinent information” is interpreted to be any information that is removed from the medical record based on the medical professional’s voice commands.).  In some implementations, the content used to modify the patient’s data records may be speech that follows or that precedes the commands and/or key words.  For example, because the encounter may be recorded from start to finish, virtually any speech-derived data may be used in updating the patient’s data record (i.e., modifying the medical record to include the “pertinent information”, depending on the directive(s) from the medical professional).  Paragraph [0007] teaches that these features are beneficial for enabling a user to input and retrieve medical information without breaking line-of-sight interaction with the patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for automated medical data entry at the time of the effective filing date of the claimed invention to modify the method, non-transitory computer readable storage medium, and system for automated data entry and transcription taught by DiLella, to incorporate the steps and features directed to: modifying the patient’s medical record based on voice commands, as taught by Nichols, in order to enable a user to input and Nichols, paragraph [0007]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for generating medical records based on audio data collected from patient-healthcare provider encounters, Massengale teaches a systems and method, comprising:
			- modifying, via the computing device, the medical record to remove the non-pertinent information from the encounter transcript, based, at least in part, upon the non-pertinent information (as described in claims 1, 8, and 15) (Massengale, paragraphs [0033], [0036], and [0037]; Paragraph [0036] teaches that at step 208, a number of key terms are identified from the text.  In general, the key text terms are determined from text that matches one of the key terms in the database. However, not all matches are automatically considered key text terms. As described above, various techniques, such as a natural language parsing program, can be employed to rely on the surrounding context of various words in the text to determine which words from the text that match key terms should identified as key text terms.  To that end, the process of narrowing down the correct key text terms can be further improved, at step 210, by running the text through a computer program to determine which key terms are not relevant and delete them (i.e., determining that non-pertinent information is included in the medical record and modifying the medical record to remove the non-pertinent information).  Deleting the key text terms means that those deleted terms will no longer be considered as germane to process of treating the patient and documenting the medical visit (i.e., modifying the medical record to remove the non-pertinent information).  Paragraph [0037] teaches that at step 212, the medical record for the patient is updated based on the key terms that are still remaining and have not been deleted (i.e., the modified medical record does not include the non-pertinent information that was removed).  Paragraphs [0033] and [0036] teaches that this feature is beneficial for narrowing down the information in a medical record to ensure accuracy and completeness, and save time for the medical provider.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating medical records based on audio data collected from patient-healthcare provider encounters DiLella, as modified in view of Nichols, to incorporate the steps and features directed to: utilizing natural language processing to determine which information is relevant and no longer relevant; and deleting the non-relevant information in the medical record, as taught by Massengale, in order to narrow down the information in a medical record to ensure accuracy and completeness, and save time for the medical provider. See Massengale, paragraphs [0033] and [0036]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods for generating medical records, McCord teaches a systems and method, comprising:
			- adjusting one or more profiles associated with the medical professionals based upon, at least in part, the amendments to the medical record (as described in claims 1, 8, and 15) (McCord, paragraphs [0043], [0073], and [0074]; Paragraph [0073] teaches that the healthcare provider’s profile can be changed or updated via information received from the plurality of health information sources 114 described above (i.e., adjusting one or more profiles associated with the medical professionals based upon information in a medical record).  Paragraph [0043] teaches that the plurality of health information sources can include consumer health records 10 (i.e., the adjustments to the one or more profiles associated with the medical professionals is based, at least in part, amendments to medical records).  Paragraph [0074] teaches that this feature is beneficial for providing a facility with the ability to create and update its profile information.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating medical at the time of the effective filing date of the claimed invention to further modify the method, non-transitory computer readable storage medium, and system for automated data entry and transcription taught by DiLella, as modified in view of: Nichols and Massengale, to incorporate a step and feature directed to changing or updating a health provider’s profile based on information from a consumer’s health record, as taught by McCord, in order to provide a facility with the ability to create and update its profile information. See McCord, paragraph [0074]; see also MPEP § 2143 G.

	Regarding claims 2, 9, and 16,
		- The combination of: DiLella, as modified in view of: Nichols; Massengale; and McCord, teaches the limitations of: claim 1 (which claim 2 depends on); claim 8 (which claim 9 depends on); and claim 15 (which claim 16 depends on), as described above.
		- DiLella further teaches a method, non-transitory computer readable storage medium, and system, wherein obtaining encounter information of the patient encounter includes one or more of:
			- obtaining encounter information from the medical professional (as described in claims 2, 9, and 16); obtaining encounter information from the patient (as described in claims 2, 9, and 16); and obtaining encounter information from a third party (as described in claims 2, 9, and 16) (DiLella, paragraph [0058]; Paragraph [0058] teaches that the free form narrative is used for entering physician impressions and recommendations (i.e., obtaining encounter information from the medical professional), especially by dictation recorded either concurrently with or shortly after the encounter with the patient or other subject (i.e., obtaining encounter information from the patient).).
	The motivations and rationales for modifying the system, non-transitory computer readable storage medium, and method for automated data entry and transcription taught by DiLella, in view of: Nichols; Massengale; and McCord, described in the obviousness rejection of claim 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 3, 10, and 17,
		- The combination of: DiLella, as modified in view of: Nichols; Massengale; and McCord, teaches the limitations of: claim 1 (which claim 3 depends on); claim 8 (which claim 10 depends on); and claim 15 (which claim 17 depends on), as described above.
		- DiLella further teaches a method, non-transitory computer readable storage medium, and system, wherein providing the medical record to a medical professional includes one or more of:
providing a text-based copy of the medical record to the medical professional (as described in claims 3, 10, and 17); and providing an audio-based copy of the medical record to the medical professional (as described in claims 3, 10, and 17) (DiLella, paragraph [0030]; Paragraph [0030] teaches that the workflow arrangements preferably are coupled to a patient information and appointment scheduling system such that each patient encounter can produce a draft report.  In one embodiment, the reports are letters reports addressed to a referring physician or practice.  The dictation, transcription, and report composition processes can employ a wireless handheld unit such as a Web-data accessible telephone, coupled to a data communication network, and advantageously used to record information and comments substantially contemporaneously with or immediately after patient appointments.  Preferably, an audio file is saved together with an automated text transcription (i.e., providing an audio-based copy of the medical record along with a text-based copy of the medical record).).
The motivations and rationales for modifying the system, non-transitory computer readable storage medium, and method for automated data entry and transcription taught by DiLella, in view of: Nichols; Massengale; and McCord, described in the obviousness rejection of claim 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 22,
		- The combination of: DiLella, as modified in view of: Nichols; Massengale; and McCord, teaches the limitations of claim 1 (which claim 22 depends on), as described above.
		- DiLella further teaches a method, wherein modifying the medical record based upon, at least in part, the verbal feedback includes at least one of:
			- reformatting the medical record and utilizing a different template to generate the medical record (DiLella, paragraph [0148]; Paragraphs [0146] and [0148] teaches that assembling and rending a report can include: choosing a document template to be utilized for the specific i.e., utilizing different templates to generate the medical record).).
	The motivations and rationales for modifying the method for automated data entry and transcription taught by DiLella, in view of: Nichols; Massengale; and McCord, described in the obviousness rejection of claim 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 23,
		- The combination of: DiLella, as modified in view of: Nichols; Massengale; and McCord, teaches the limitations of claim 1 (which claim 23 depends on), as described above.
		- Massengale further teaches a method, wherein:
			- is a verbal command interpreted using natural language processing (Massengale, paragraph [0032]; Paragraph [0032] teaches that the dialogue text to conversion mechanism may use software to only convert dialogue to text that will be used to identify key text terms.  In other cases, all of the dialogue may be converted and software may be used to ignore words that should not be considered key text terms because of their context.  For example, if the patient responded to the medical providers question by saying “No, I have not had any headaches” then the word headache would not be considered a key text term even though the word headache may be in a database of key terms.  Alternatively, the questions asked by the medical provided may not be converted into text at all, or ignored in determining key text terms.  This can be accomplished through the use of software with a natural language parsing techniques (i.e., using natural language processing to interpret the verbal commands).  The natural language parsing technique allows only relevant key text terms to be identified, and also allows the note that is being created, and thus the eventual medical record, to mirror plain language.  Paragraph [0033] teaches that this feature is beneficial for providing the provider’s recorded speech in real time during the visit by immediately converting the speech into a medical note, and making it available to the provider before the note is finalized.).
DiLella, in view of: Nichols; Massengale; and McCord, to incorporate a step and feature directed to: utilizing natural language processing to interpret the medical provider’s audio input during patient encounters, as taught by Massengale, in order to: provide the medical provider’s recorded speech in real time during the visit by immediately converting the speech into a medical note, and make it available to the provider before the note is finalized. See Massengale, paragraph [0033]; see also MPEP § 2143 G.

Regarding claim 24,
		- The combination of: DiLella, as modified in view of: Nichols; Massengale; and McCord, teaches the limitations of claim 1 (which claim 24 depends on), as described above.
		- DiLella further teaches a method, comprising:
			- determining, from the encounter information via the computing device, an identity of the respective encounter participant of the one or more encounter participants (DiLella, paragraph [0053]; Paragraph [0053] teaches that in a typical patient encounter, examination or other procedure and report, it is necessary to identify the persons involved (i.e., determining the identity of the participants involved in the encounter) and to take note of aspects of their situation and history.  The aspects that are important are affected by the reason for the encounter and the ensuing steps and results of questioning, examination, treatment and follow-up.  At least the patient is identified (i.e., determining an identity of the patient as an encounter participant) and associated with corresponding records.).
		- Nichols further teaches a method, comprising:
			- assigning a role to the respective encounter participant based upon determining the identity of the respective encounter participant (Nichols, paragraph [0086]; Paragraph [0086] teaches that speaker identification may be utilized to assign speakers to their relative sections of text in the conversation (i.e., assigning roles to the respective encounter participants), similar 
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating medical records based on audio data collected from patient-healthcare provider encounters at the time of the effective filing date of the claimed invention to further modify the method for automated data entry and transcription taught by DiLella, in view of: Nichols; Massengale; and McCord, to incorporate a step and feature directed to assigning speakers to their relative sections of text in the conversation, as taught by Nichols, in order to: identify various points of the conversation and evaluate the interaction for identification of healthcare professional coaching purposes, patient follow-up, best practices identification, and other purposes. See Nichols, paragraph [0086]; see also MPEP § 2143 G.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: DiLella et al. (Pub. No. US 2012/0173281), as modified in view of: Nichols (Pub. No. US 2015/0294089); Massengale (Pub. No. US 2017/0228500); and McCord (Pub. No. US 2009/0076855), as applied to claim 1 above, and further in view of:
- Alba et al. (Pub. No. US 2018/0225277).

	Regarding claim 25,
		- The combination of: DiLella, as modified in view of: Nichols; Massengale; and McCord, teaches the limitations of claim 1 (which claim 25 depends on), as described above.
		- The combination of: DiLella, as modified in view of: Nichols; Massengale; and McCord, does not explicitly teach a method, further comprising:
			- processing the encounter transcript to locate one or more procedural events within the encounter transcript.
Alba teaches a method, comprising:
			- processing the encounter transcript to locate one or more procedural events within the encounter transcript (Alba, paragraphs [0013] and [0030]; Paragraph [0030] teaches in the context of an electronic health record and section terms 206 containing terms suitable for electronic health records, step 404 may entail the processor 102 identifying the terms “prescription medications” and “personal medical history” in the document (i.e., processing the EMR to locate one or more procedural events within the EMR).  If such section terms are identified in the document, the process 340 comprises marking the identified text as section heading(s) and segmenting the document accordingly (step 410).  Paragraph [0013] teaches that this feature is beneficial for substantially improving the usefulness of documents that were previously too disorganized to be of any practical benefit.).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods for organizing, segmenting, and interpreting written and oral health documents at the time of the effective filing date of the claimed invention to further modify the method for automated data entry and transcription taught by DiLella, as modified in view of: Nichols; Massengale; and McCord, to incorporate the step and feature directed to identifying sections in a document, as taught by Alba, in order to substantially improve the usefulness of documents that were previously too disorganized to be of any practical benefit. See Alba, paragraph [0013]; see also MPEP § 2143 G.

	Regarding claim 26,
		- The combination of: DiLella, as modified in view of: Nichols; Massengale; and McCord; and Alba, teaches the limitations of claim 25 (which claim 26 depends on), as described above.
		- Alba further teaches a method, wherein the one or more procedural events include one or more of:
			- an informed consent; a personal medical history event; a family medical history event; a drug allergy event; a drug side-effect event; and a drug warning event (Morris, i.e., the located procedural event includes the patient’s personal medical history).).
	The motivations and rationales for modifying the method for automated data entry and transcription taught by DiLella, in view of: Nichols; Massengale; and Alba, described in the obviousness rejections of claim 1, 8, 15, and 25 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686